Lawrence, Judge:
It has been agreed between the parties hereto that the issues herein relating to the merchandise the subject of these appeals are the same in all material respects as those decided in *635United States v. Gothic Watch Co., 23 Cust. Ct. 235, Reap. Dec. 7712, affirming tbe judgment in Gothic Watch Co. v. United States, 19 Cust. Ct. 309, Reap. Dec. 7438, and that tbe record in Reap. Dec. 7712, supra, may be incorporated herein.
Upon tbe agreed facts, I find that tbe attempted appraisement embodied in tbe second return of value by tbe appraiser of tbe merchandise covered by each of tbe appeals for reappraisement enumerated in tbe annexed schedule, which is marked “A” and made a part of this decision, was illegal, null, and void, and that tbe appraiser’s original return of value in each case, as reported by him to tbe collector of customs, constituted bis appraisal of tbe merchandise pursuant to section 500 of tbe Tariff Act of 1930 (19 U. S. C. § 1500), and was final and conclusive in tbe absence of any appeal pursuant to section 501 of said act (19 U. S. C. § 1501).
Judgment will be entered accordingly.